Citation Nr: 1024638	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of the Department of Veterans Affairs 
compensation benefits payable for the Veteran's spouse and 
dependents was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.

(The issue of whether the Veteran filed a timely notice of 
disagreement to the May 2006 rating decision that severed service 
connection for fibromyalgia, low back with chronic pain, 
effective June 1, 2006, and claims for entitlement to a 
disability rating in excess of 50 percent for major depressive 
disorder and of entitlement to an effective date earlier than 
March 14, 2008, for the grant of service connection for major 
depressive disorder will be addressed in a separate decision, 
under a separate docket number.)


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2003 and May 2006 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In December 2004, the Veteran testified at a video-conference 
hearing before a Veterans Law Judge who is no longer employed by 
the Board.  He also testified on this issue before the 
undersigned in August 2009.  See 38 U.S.C.A. § 7102 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.707 (2009).   Transcripts of the 
December 2004 and August 2009 hearings are associated with the 
claims file.

This case was remanded by the Board in September 2005 and July 
2007 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran was divorced in December 2000; as of that date, 
he was single and without dependents.

2.  During the period for which the overpayment was created, 
beginning January 1, 2001, the Veteran was receiving compensation 
benefits as a married veteran with three dependent/minor 
children.  

3.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of this debt.

4.  The Veteran did not notify VA of his December 2000 divorce 
until July 2002; therefore, he is at least partially at fault in 
the creation of this debt.

5.  Recovery of this overpayment will not subject the Veteran to 
undue hardship.

6.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran. 

7.  Denial of the waiver request would not defeat the purpose of 
the award of VA benefits.

8.  There is no indication the Veteran relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
additional benefits received.


CONCLUSIONS OF LAW

1.  A valid debt was properly created resulting from an 
overpayment of VA compensation dependency benefits, beginning 
January 1, 2001.  38 U.S.C.A. 
§§ 5107, 1115, 5112 (West 2002 & Supp. 2009); 38 C.F.R. § 1.956, 
3.501 (2009).

2. The criteria are not met for waiver of recovery for the 
overpayment of VA compensation dependency benefits.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

In this case, the Veteran claims involve the validity of a 
creation of an overpayment and a request for waiver of recovery 
of overpayment, involving Chapter 53 of Title 38 of the Unites 
States Code.  Therefore, the duty to notify and assist provisions 
of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The Board is also satisfied there was substantial compliance with 
the September 2005 and July 2007 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).   In this regard, the RO obtained relevant 
records, issued a supplemental statement of the case with regard 
to the overpayment issue, and referred the issue of waiver to the 
Committee on Waivers and Compromises, as directed in the 
September 2005 remand.  Also, pursuant to the July 2007 remand 
directives, the RO requested and obtained a copy of the final 
divorce decree from the Veteran, readjudicated the validity of 
the debt, and provided a statement of the case on the issue of 
entitlement to a waiver of overpayment.  

The Board acknowledges that July 2007 remand also requested the 
RO obtain a copy of the original notice letter that was provided 
to the Veteran concerning the amount of any compensation benefits 
overpayment that was incurred.  However, this document could not 
be obtained.  In June 2008, it was determined that there was no 
copy of the letter in the Veteran's records, so, in July 2008, 
the RO contacted the Debt Management Center, which also did not 
produce a copy of the debt notice letter.  The Board finds that 
the RO made adequate attempts to locate a copy of the original 
letter, and that, given the fact that additional records were 
obtained from the Debt Management Center regarding the amount of 
overpayment created, the Board finds that there has been 
substantial compliance with the remand directives.  Accordingly, 
there is no Stegall violation in this case.

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).   The Veteran in this case contends that he 
timely notified the RO that he was divorced and that his ex-
spouse and step-children were no longer dependents.  Essentially, 
he maintains that the overpayment was not his fault, and is 
therefore not valid.

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.   An overpayment may arise from 
virtually any benefits program administered pursuant to VA law, 
including pension, compensation, dependency and indemnity 
compensation, education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  See 38 C.F.R. § 
1.956(a) (2009).  

The provisions of 38 U.S.C.A. § 1115 provide for additional 
compensation for dependents.  The effective date of a reduction 
of pension or compensation by reason of marriage, annulment or 
divorce on or after October 1, 1982, or death of a dependent of a 
payee, shall be the last day of the month in which such marriage, 
annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) 
(West 2002); 
38 C.F.R. § 3.501(d)(2) (2009).

As an initial matter, the Veteran does not assert that the amount 
of the debt in incorrect; rather, he disagrees that he should be 
responsible for any debt given the fact that he notified VA of 
his divorce.  However, there is no dispute that the Veteran was 
divorced in December 2000, at which time he became a single 
Veteran with no dependents.  In a July 2002, he expressly 
indicated that his divorce left him "a single [V]eteran with no 
dependents."  It is likewise undisputed that, even though he was 
divorced and without dependents, he continued to receive 
additional compensation for his ex-spouse and minor step-
children, beginning in January 1, 2001.  

The law, as noted above, clearly indicates that, upon a divorce, 
the Veteran's compensation will be reduced effective the last day 
of the month in which such divorce occurred.  38 C.F.R. § 
3.501(d)(2) (2009).  Thus, he should not have continued to 
receive additional compensation benefits for dependents after 
December 31, 2000, the last day of the month he was divorced.  
See 38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. §§ 3.501.

The amount of the overpayment debt was determined to be $5,683, 
which was calculated on the amount of additional compensation 
benefits he received, beginning January 1, 2001, the first day 
following the month of his divorce, in accordance with 38 C.F.R. 
§ 3.501.  Because the Veteran continued to receive additional 
compensation payments for dependents after his divorce to which 
he was not entitled, the Board concludes the overpayment in 
question is a valid debt.  

Waiver of Recovery of Overpayment

As this debt was found to be validly created, the Board turns to 
the issue of whether this debt may be waived.  In this regard, 
the Veteran asserts that he promptly notified the RO of his 
divorce.  See August 2009 Hearing Transcript (T.) at p. 8 
(indicating that he brought a copy of the divorce decree to VA as 
soon as he received it).  Therefore, he contends that any 
overpayment created is not his fault and that he should not be 
required to repay it. 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor, i.e. the Veteran in this case, and the government.  38 
C.F.R. § 1.965 (2009).  

In making this determination, consideration will be given to the 
following factors, which are not intended to be all-inclusive:  
(1) the fault of the debtor; (2) balancing of faults between the 
debtor and the VA; (3) undue hardship of collection on the 
debtor; (4) a defeat of the purpose of an existing benefit to the 
Veteran; (5) the unjust enrichment of the Veteran; and (6) 
whether the Veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must consider 
all the specifically enumerated elements applicable to a 
particular case.   Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 
Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the 
Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. 
App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative evidence 
as to any material issue, VA shall give the Veteran the benefit 
of the doubt.  38 U.S.C.A. § 5107(b); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

In this case, the Committee on Waivers and Compromises found that 
there was no bad faith in the creation of this overpayment, and 
the Board agrees.  Because there is no indication that the 
Veteran deliberately hid his marital status in an attempt to 
obtain additional benefits, the facts of this case do not rise to 
the level of fraud, misrepresentation, or bad faith.

Turning next to whether the collection of the overpayment would 
be against "equity and good conscience" under 38 U.S.C.A. § 
5302(a) or 38 C.F.R. § 1.963(a), the Board reiterates that the 
standard of equity and good conscience will be applied when the 
facts and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the government's 
rights.  
38 C.F.R. § 1.965(a).

The first and second elements for consideration pertain to the 
fault of the debtor versus the fault of VA.  Here, the Veteran 
maintains that he promptly notified VA of his divorce, and that, 
because he gave VA a copy of the divorce decree, it is not his 
fault that VA continued to pay him additional dependency 
benefits.  The Board finds that the totality of the evidence 
weighs against this aspect of the Veteran's claim.

Over the course of the appeal, the Veteran presented himself as a 
poor historian as to when he was divorced.  Significantly, in 
July 2002, he stated he was divorced August 2000.  However, in a 
February 2004 statement, he stated he was divorced in December 
2002.  Then, at his December 2004 Board hearing, he stated that 
he could not remember whether he was divorced in 2000, 2001, or 
2002, but that he thought it was 2002.  Finally, at the August 
2009 hearing, he stated he could not remember the date of his 
divorce but that September 2000 sounded correct.  Similarly, he 
has been unable to say, with any certainty, when he came to VA 
with a copy of his divorce decree, although he maintains that it 
was relatively contemporaneous with the issuance of the court's 
decree.  In an August 2008 statement, he stated that he provided 
a copy of his divorce in August 2000 (the Board parenthetically 
notes that the complaint for divorce was filed in August 2000 and 
that the decree was not actually signed until December 2000); in 
a December 2004 videoconference hearing, the Veteran testified 
that he thought that he came directly from the court to VA with a 
copy of his divorce; and, at the August 2009 hearing before the 
undersigned, he also indicated that he went to VA as soon as he 
received his divorce decree.   

However, a thorough review of the documents contained within the 
claims folder revealed that a copy of a divorce decree was first 
received in December 2007.  Further, the earliest evidence of 
record reflecting a divorce is dated July 2002, more than 
nineteen months after his divorce was finalized.  According to 
his July 2002 statement, the Veteran indicated that he "was 
divorced [in] August [] 2000" and that "this will leave [him] a 
single veteran with no dependents."  Along with his statement, 
he submitted a copy of a complaint for decree of absolute 
divorce, but he made no mention of having already submitted a 
copy of his divorce papers or having previously requested a 
change of dependency status.  

	In contemplating the amount of probative weight to assign the 
Veteran's statements, the Board acknowledges that he is competent 
to report having been divorced and having provided notice to that 
effect to VA.  However, in determining whether statements 
submitted by a veteran are credible, however, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the Veteran admits that he cannot remember the exact 
details regarding when he advised the RO of his divorce, and his 
statements regarding dates are often in conflict.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
Accordingly, the Board finds the Veteran's history/statements, 
which were made several years after his divorce, to lack 
credibility; and, therefore, they provide little probative value.   
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).
	
Also, in the December 2004 hearing, the Veteran indicated that, 
once he submitted a copy of his divorce decree to VA, he did not 
have any contact with VA again until he received notice that an 
overpayment had occurred.  The Board notes, however, that the 
July 2002 statement is only communication prior to the 
overpayment notice indicating that he had been divorced.  
Additionally, while it did not include a copy of the divorce 
decree, a copy of the divorce complaint was attached.  

	Other than the Veteran's statements and testimony, there is 
simply no other evidence of record reflecting that the RO 
received notice of the Veteran's divorce prior to July 2002.  
Accordingly, the weight of the evidence suggests that the Veteran 
delayed approximately 19 months before he informed VA of his 
divorce.  Because a claimant bears the responsibility of keep the 
RO appraised of his or her dependency status, the Board finds 
that he bears primary fault in the creation of the overpayment at 
issue.  Indeed, the Board is troubled by the fact that the 
Veteran provided very little explanation as to why he failed to 
alert VA that he was still receiving money for his ex-spouse and 
her children after he allegedly told VA that they were no longer 
his dependents.  See December 2004 hearing transcript at 18.  
Clearly, had he informed the RO of his divorce as he when now 
states, he would have expected a change (reduction) in his 
compensation.  In other words, if he wishes the Board to believe 
that he advised of his divorce immediately after it became final, 
he is also presenting a fact pattern that would suggest that he 
knowingly continued to collect payment for his ex-wife for 19 
months.  Such willful ignorance undermines his overall 
credibility.  Additionally, although VA could have acted more 
quickly to adjust the Veteran's benefits after it was notified of 
his divorce in July 2002, any fault on VA's part is minimal, and 
on balance, as discussed above, the Veteran is significantly at 
fault for creating the overpayment.  

With respect to the third element, whether the Veteran would be 
subjected to undue hardship if the debt were recovered in this 
case, the record indicates that the full amount of the 
overpayment debt was recouped by VA in January 2004, at which 
time the Veteran received a lump sum retroactive payment of VA 
benefits in an amount in excess of $100,000.  As the debt has 
already been paid and there are no additional financial 
obligations on part of the Veteran, the Board finds that there 
will be undue hardship to the Veteran in this case.

Also, the Board finds that a waiver of overpayment would cause 
unjust enrichment to the Veteran in this case.  To offer a waiver 
of this overpayment debt, which has already been paid, would be 
an unfair reward, especially in light of the fact that the 
Veteran was at least partly responsible for the creation of the 
debt.

Next, the Board has considered whether recovery of the 
overpayment would defeat the purpose for which the benefits were 
intended.  To reiterate above, the Veteran received benefits in 
excess of the amount he was entitled to under law because he 
collected additional pay for his ex-spouse and dependent step-
children who were no longer under his care.  The Board finds that 
recovery of the debt confirms rather than defeats the purpose of 
the dependency payments because the applicable regulations 
contemplate the number of dependents that the Veteran supports 
and provide for additional compensation benefits in proportion to 
the number of dependents.  

Finally, the Veteran has not claimed that he relinquished any 
right or incurred any legal obligation or that he relied upon VA 
to his detriment, nor do the facts show such.  As stated above, 
VA recouped the full amount of the overpayment in 2004, he has 
not used or relied on the additional compensation for more than 
six years.  Thus, this element does not support the appellant's 
request for a waiver of overpayment.

After weighing all of the enumerated factors, and relying heavily 
on the factors of fault and the finding of no undue hardship in 
particular, the Board finds that total recovery of the 
overpayment does not violate the principles of equity and good 
conscience.  

In light of the discussion above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, and 
waiver of recovery of the overpayment of VA compensation benefits 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An overpayment of the Department of Veterans Affairs compensation 
benefits payable for the Veteran's spouse and dependents was 
properly created.

Waiver of recovery of an overpayment of VA compensation benefits 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


